Case 3:21-cr-01159-MDD Document 20 Filed 04/21/21 PagelD.29 Page 1 of 1

AO 245B (Rev, 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv / (For Offenses Committed On or After November I, 1987)

Manuel Francisco Felix-Valenzuela (1) Case Number: 21CR1159-MDD

Carlos Ruan

 

 

 

 

 

 

 

 

 

Defendant's Attorney
REGISTRATION NO, 01457506 | | oe co 1d
THE DEFENDANT: APR 21 2021 ,
pleaded guilty to count(s) 1 of Misdemeanor Information
LI was found guilty to count(s) CLERK UGHISIHIG COURT
after a plea of not guilty. | SOUTHERN DISTRICT OF CALE EES |
Accordingly, the defendant is adjudged guilty of such count(s), which inv bive-the-followimg offerise(s);
Title & Section . Nature of Offense - . Count Number(s)
8:1325 ' Improper Attempted Entry by an Alien (Misdemeanor) ol
LI The defendant has been found not guilty on count(s)
(4 Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
_ TIME SERVED

[J Assessment: $10 REMITTED Fine: NO FINE

Court recommends USMS, ICE or DHS or other arresting-agency return all property and-all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

April 21, 2021 |
Date of Imposition of Sentence

Mtb. \p. low ‘a
HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

 

 

 
